Title: From Alexander Hamilton to Adam Hoops, 27 August 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York Aug 27. 1799
          
          You will forthwith proceed together with Capt Stille of the Second Regiment of Artillerists & Engineers to the Post of Niagara. When there you will associate to yourselves some other officer, — on the spot or in the vicinity Lt. Vischer in preference, if present and willing in health sufficient to serve. Together, you will constitute a Court of Inquiry & the Court will examine into certain charges to be exhibited by Capt Bruff you of the 1 Regt. of Artillerists against Major Rivardi of the same Regiment Commanding Officer of Niagara. You will appoint a person on the spot or in the vicinity to act as Recorder.
          It is desired that your report may be extremely full & particular exhibiting with the greatest exactness all the evidence which shall have been produced.
          It is intimated as probable that Major Rivardi may present certain charges against Capt Bruff. If so and Capt Bruff should desire it you will examine into and report upon those charges also.
          Ebenezer Stevens Esquire will furnish horses for this journey; — to yourself seventy five Dollars and to Capt Stille fifty Dollars to be accounted for in the adjustment of allowances for expences. Inclosed is a letter directing him so to do.
          The letter from Capt Bruff you will deliver to him on his arrival You will give the requisite information to Capt Stille. There is no time to be lost.
          With great consideration I am Sir Yr Obed Sr
          Major Hoops
        